Citation Nr: 1504229	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.

2. Entitlement to service connection for a left foot disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held in October 2014 by means of video conferencing equipment with the Veteran in Nashville, Tennessee before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In February 2009, the Veteran filed a claim for service connection for an acquired psychiatric disorder and for increased ratings for the feet.  The RO interpreted the Veteran's claim as a request to reopen the claim for entitlement to service connection for the left foot and as a request for an increased rating for the service-connected right big toe as well as entitlement to service connection for an acquired psychiatric disorder.  The RO denied the Veteran's claims in August 2010.  The Veteran submitted a NOD for all three claims in August 2010.  After the January 2012 SOC was issued on all three claims, the Veteran specifically limited his appeal to the two issues noted on the cover page of this decision and remand.  Therefore, the Board did not have jurisdiction of the claim for an increased rating for a right toe condition at the time of the October 2014 Board hearing.  See Hearing Transcript at 2.  To the extent that the Veteran wished to make a new claim for an increased rating for his service-connected right toe disorder, that claim is referred to the RO for appropriate action.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left foot disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for a left foot disorder in October 2002; the Veteran did not perfect an appeal and the rating decision became final.

2. Since the October 2002 rating decision, the Veteran has submitted new and material evidence in support of his claim for service connection for a left foot disorder.


CONCLUSIONS OF LAW

1. The October 2002 rating decision that denied service connection a left foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence pertaining to the claim for service connection for a left foot disorder has been received since the October 2002 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In October 2002, the RO denied entitlement to service connection for a left foot disorder, finding that the condition of webbed toes of the left foot was congenital in nature.  Since October 2002, the Veteran has submitted VA treatment records which indicate that the Veteran has a current diagnosis of bilateral pes planus.  See VA treatment record, dated October 25, 2005; VA examination dated October 2009.  Since the evidence received since October 2002 shows a current diagnosis of pes planus of the left foot, a condition separate from the webbed toes of the left foot, the Board finds that the evidence is both new and material to the Veteran's claim for service connection.  As such, the Veteran's claim for service connection for a left foot disorder is reopened and to this extent, the claim is granted.

As discussed below, a remand is required for additional development on the claim for service connection for a left foot disorder before the Board can issue a decision on this matter.


ORDER

New and material evidence has been received regarding the claims of entitlement to service connection for a left foot disorder and the claim is reopened for adjudication on the merits.



REMAND

Reason for Remand: To associate documents with the claims file and schedule VA examinations.

Regarding the Veteran's claim for service connection for a left foot disorder, of record is evidence of a current diagnosis of pes planus.  See VA treatment record, dated October 25, 2005; VA examination dated October 2009.  The service treatment records (STRs) also indicate pes planus.  See STR dated June, 11, 1985.  A VA examination has not been conducted to determine whether the Veteran's pes planus is congenital, is related to or manifested during service, or has been superimposed on his congenital left foot condition.  As such, on remand, a VA examination must be scheduled to determine the etiology of the pes planus.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, during his hearing before the undersigned the Veteran testified that he was treated at the VA Medical Center (VAMC) in Lancaster or Dallas, Texas in the early 1990s.  See Transcript, pages 18 and 20.  He believes he may have been treated for mental health issues at that time.  It does not appear that records from this facility have been associated with the claims file.  Therefore, on remand, attempts must be made to obtain VA treatment records dating back to 1990 from the Dallas/Lancaster VAMC.  Further, the Board observes that the Veteran submitted buddy statements from persons who observed and were knowledgeable about the Veteran's visits to mental hygiene sick call during service.  A VA examination has not been conducted to determine whether the Veteran's current acquired psychiatric disorder is in any way related to his period of active service.  Because the threshold for providing a VA examination is low, the Board finds that an examination is warranted in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he was treated for depression at a mental hygiene clinic while stationed at Fort Knox.  At the hearing before the Board, he and his representative stated that they believed the RO searched for the mental health records using incorrect dates in the 1960s.  However, the records shows that the RO requested the records for the year 1987.  On a VA form 21-0781 and a VA Form 21-4138, dated in September 2009, the Veteran indicated that he was treated in 1986.  Because this claim must be remanded for other reasons, the Board will instruct the RO/AMC to search again for the mental health clinic treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the VBMS file all updated VA treatment records.

2. Make another attempt to obtain mental health treatment records from for treatment which the Veteran states he received in 1986 at Fort Knox, Kentucky.

3. Attempt to obtain and associate with the Veteran's VBMS file all VA treatment records dated in the 1990s, which may be at the Lancaster or Dallas VAMC.  All attempts to obtain these records must be documented in the claims file.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4. After obtaining the records, schedule the Veteran for a VA examination to determine the nature and etiology of any left foot disorder.  The examiner must be provided access to the Veteran's electronic VBMS/Virtual VA claims file and a copy of this remand.  The examiner must indicate review of these items in the examination report.  All necessary testing should be conducted.

The examiner should identify all conditions of the left foot that have been diagnosed since February 2009.  For each diagnosis, to include pes planus, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that the condition is related to service.  

If the examiner finds that any diagnosis is a congenital disease, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disease was incurred during or aggravated by service in that it first manifested during service or preexisted service but progressed beyond its natural progression during service.  If a diagnosis is determined to be a congenital defect, the examiner must indicate whether the defect was aggravated such that a superimposed disease or injury occurred during service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.

5. Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all psychiatric disorders diagnosed during the pendency of the claim.  The examiner must be provided access to the Veteran's electronic VBMS/Virtual VA claims file and a copy of this remand.  The examiner must indicate review of these items in the examination report.  All necessary testing should be conducted.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  For each disorder diagnosed during the pendency of the claim and at the time of the examination, to include major depressive disorder, schizoaffective disorder, depressive type and anxiety with insomnia, please provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the diagnosis had its onset during service or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner should address the Veteran's lay statements regarding the onset of his symptoms as well as the buddy statements submitted in support of his contentions.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


